 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     WILLIAM R. MCGEE,                                    Case No.: 19cv513-MMA (WVG)
11
                                                          ORDER GRANTING DEFENDANT’S
12                                     Plaintiff,         MOTION FOR SUMMARY
     v.                                                   JUDGMENT
13
     MERCEDES-BENZ USA, LLC,                              [Doc. No. 22]
14
15                                   Defendant.
16
17         Plaintiff William R. McGee (“Plaintiff”) commenced the instant action against
18   Defendant Mercedes-Benz USA, LLC (“Defendant”) in San Diego County Superior
19   Court. See Doc. No. 1-2 (hereinafter “Compl.”). Plaintiff asserts two claims for the
20   breach of express and implied warranties arising from his purchase of a new Mercedes
21   vehicle pursuant to California’s Song-Beverly Consumer Warranty Act (“Song-Beverly
22   Act”), Cal. Civ. Code § 1790 et seq. See id. On March 18, 2019, Defendant removed the
23   action to this Court based on diversity jurisdiction. See Doc. No. 1. Defendant now
24   moves for summary judgment. See Doc. No. 22. Plaintiff filed an opposition, to which
25   Defendant replied. See Doc. Nos. 23, 24. The Court found the matter suitable for
26   determination on the papers and without oral argument pursuant to Civil Local Rule
27   7.1.d.1. See Doc. No. 25. For the reasons set forth below, the Court GRANTS
28   Defendant’s motion for summary judgment.

                                                    -1-                    19cv513-MMA (WVG)
 1                                              BACKGROUND1
 2          This action arises out of Plaintiff’s purchase of a 2015 Mercedes-Benz C350c (the
 3   “vehicle”) on or about December 29, 2015. Plaintiff purchased the vehicle for his wife,
 4   Arlene McGee. Plaintiff received a 4-year/50,000-mile warranty from Defendant with
 5   the purchase of the vehicle.2 At the time of purchase, the vehicle had approximately
 6   fifty-two (52) miles on it.
 7          The vehicle is subject to National Highway Traffic Safety Administration
 8   (“NHTSA”) Recall No. 19v010 for the recall of the passenger-side Takata airbag inflator
 9   (“Takata Recall”). In February 2019, Plaintiff received a Takata Recall interim notice
10   letter. See Doc. No. 22-6. The notice provides that Mercedes-Benz USA “has decided
11   that a defect, which relates to motor vehicle safety, exists in certain Model Year 2010-
12   2017 C-Class, E-Class Coupe/Cabrio, GLK-Class, and SLS-Class Mercedes-Benz
13   vehicles. Our records indicate that your vehicle is included in the affected population of
14   vehicles.” Id. at 1.3 Specifically, “[u]nder certain circumstances during a crash that
15   necessitates frontal airbag deployment, the defect in your passenger-side airbag inflator
16   may cause the airbag to explode.” Id. “Unfortunately, replacement parts are not yet
17   available for your vehicle, but we will contact you again once parts become
18   available.” Id. (emphasis in original).
19          Shortly after receiving the Takata Recall interim notice letter, Plaintiff presented
20   the vehicle to Defendant’s authorized service center for repair of the passenger-side
21
22          1
                These material facts are taken from the parties’ separate statements of undisputed facts and
23   pertinent cited exhibits. Disputed material facts are discussed in further detail where relevant to the
     Court’s analysis. Facts that are immaterial for purposes of resolving the current motion are not included
24   in this recitation.
25          2
               Defendant’s express warranty provides that, for the original owner of a new Mercedes-Benz
26   vehicle, “any authorized Mercedes-Benz Center will make any repairs or replacements necessary to
     correct defects in material or workmanship arising during the warranty period.” Doc. No. 23-4
27   (hereinafter “Plaintiff Decl.”), Ex. A.
28          3
                Citations to this document refer to the pagination assigned by the CM/ECF system.

                                                        -2-                           19cv513-MMA (WVG)
 1   Takata airbag inflator. However, the Takata airbag replacement parts are not yet
 2   available for the vehicle and the service repair center was unable to repair the passenger-
 3   side airbag. Since purchasing the vehicle, Plaintiff and his wife have continued to drive
 4   with passengers in the front passenger seat—including after receiving notice of the
 5   Takata Recall. Plaintiff and his wife have not experienced any issue with the alleged
 6   Takata airbag inflator defect.
 7         Plaintiff claims that due to the passenger-side airbag defect, he and his wife have
 8   lost confidence and peace of mind in the safety of the vehicle. Plaintiff asserts that the
 9   nonconformity “substantially impairs the use, value and/or safety of the Subject Vehicle
10   to Plaintiff.” Compl. ¶ 12. Plaintiff seeks rescission of the contract and restitution of all
11   consideration, actual compensatory and general damages, and a civil penalty. See Compl.
12                                        LEGAL STANDARD
13         “A party may move for summary judgment, identifying each claim or defense—or
14   the part of each claim or defense—on which summary judgment is sought. The court
15   shall grant summary judgment if the movant shows that there is no genuine dispute as to
16   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
17   P. 56(a). A fact is material if it could affect the outcome of the suit under applicable law.
18   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). A dispute about a
19   material fact is genuine if there is sufficient evidence for a reasonable jury to return a
20   verdict for the non-moving party. Id. at 248.
21         The party seeking summary judgment bears the initial burden of establishing the
22   basis of its motion and of identifying the portions of the declarations, pleadings, and
23   discovery that demonstrate absence of a genuine issue of material fact. See Celotex Corp.
24   v. Catrett, 477 U.S. 317, 323 (1986). If the moving party does not bear the burden of
25   proof at trial, he may discharge his burden of showing no genuine issue of material fact
26   remains by demonstrating that “there is an absence of evidence to support the nonmoving
27   party’s case.” Id. at 325. The burden then shifts to the opposing party to provide
28   admissible evidence beyond the pleadings to show that summary judgment is not

                                                   -3-                        19cv513-MMA (WVG)
 1   appropriate. Id. at 324. The party opposing summary judgment cannot “rest upon the
 2   mere allegations or denials of [its] pleading but must instead produce evidence that sets
 3   forth specific facts showing that there is a genuine issue for trial.” Estate of Tucker v.
 4   Interscope Records, 515 F.3d 1019, 1030 (9th Cir.), cert. denied, 555 U.S. 827 (2008)
 5   (internal quotation marks omitted).
 6         “In judging evidence at the summary judgment stage, the court does not make
 7   credibility determinations or weigh conflicting evidence. Rather, it draws all inferences
 8   in the light most favorable to the nonmoving party.” Soremekun v. Thrifty Payless, Inc.,
 9   509 F.3d 978, 984 (9th Cir. 2007).
10                                           DISCUSSION
11   1.    Defendant’s Evidentiary Objections
12         As a preliminary matter, Defendant objects to two portions of Mrs. McGee’s
13   declaration, dated February 14, 2020, submitted in support of Plaintiff’s opposition to the
14   instant motion. See Doc. No. 24-2. First, Defendant objects to two sentences in the third
15   paragraph of Mrs. McGee’s declaration on hearsay grounds. See id. at 1. In the relevant
16   portion of her declaration, Mrs. McGee states that her service advisor, Mr. Islas, “advised
17   me that he was aware of the Subject Recall but that the parts necessary to repair the
18   passenger-side airbag defect were not available. Mr. Islas advised me that we would be
19   contacted by Mercedes-Benz when the parts were available to repair the airbag.” Doc.
20   No. 23-3 (hereinafter “A. McGee Decl.”) ¶ 3.
21         Hearsay is a statement made out of court and offered for the truth of the matter
22   asserted therein. See Fed. R. Evid. 801(c). Unless evidence satisfies an exception to the
23   hearsay rule, or can be classified as non-hearsay, it is inadmissible at trial. See Fed. R.
24   Evid. 802.
25         Here, Defendant’s hearsay objection is not well-taken. The objected-to statements
26   could be presented in an admissible form at trial. For example, Mrs. McGee could
27   rephrase her testimony to avoid any hearsay problem. Moreover, Plaintiff presents
28   essentially the same information in his declaration, which Defendant does not object to.

                                                  -4-                        19cv513-MMA (WVG)
 1   See Plaintiff Decl. ¶ 5. Thus, the Court may consider this evidence in the summary
 2   judgment context. See Fraser v. Goodale, 342 F.3d 1032, 1037 (9th Cir. 2003). As such,
 3   the Court OVERRULES Defendant’s hearsay objection.
 4         Second, Defendant objects to the fifth paragraph of Mrs. McGee’s declaration, in
 5   its entirety, pursuant to the sham affidavit rule. Specifically, Defendant claims that Mrs.
 6   McGee’s statements contradict her prior deposition testimony. See Doc. No. 24-2.
 7         “The general rule in the Ninth Circuit is that a party cannot create an issue of fact
 8   by an affidavit contradicting his prior deposition testimony.” Kennedy v. Allied Mut. Ins.
 9   Co., 952 F.2d 262, 266 (9th Cir. 1991). The Ninth Circuit has fashioned “two important
10   limitations on a district court’s discretion to invoke the sham affidavit rule.” Van Asdale
11   v. Int’l Game Tech., 577 F.3d 989, 998 (9th Cir. 2009). First, the rule does not apply
12   automatically to every case where a contradictory affidavit is introduced; rather, “the
13   district court must make a factual determination that the contradiction was actually a
14   ‘sham.’” Id. (quoting Kennedy, 952 F.2d at 267). Second, “the inconsistency between a
15   party’s deposition testimony and subsequent affidavit must be clear and unambiguous to
16   justify striking the affidavit.” Id. at 998-99.
17         In her declaration, Mrs. McGee states that “[s]ince hearing of the Subject Recall . .
18   ., neither my daughter nor my mother will ride in the subject vehicle as a passenger and I
19   must take an alternate vehicle when planning to travel with either of them.” A. McGee
20   Decl. ¶ 5. Defendant claims that this paragraph contradicts Mrs. McGee’s September
21   2019 deposition testimony, where Mrs. McGee estimated that her mother rode as a
22   passenger in the vehicle “[p]robably three” times in the last month. Doc. No. 24-3 at 19.4
23   Mrs. McGee further testified that her daughter, Serena, rode as a passenger in the vehicle,
24   “[p]robably six” times in the last month. Id. at 20. Mrs. McGee indicated that the last
25   month was “[p]retty typical” for her. Id.
26         Here, the Court finds that both limitations are satisfied. On September 4, 2019,
27
28         4
               Citations to this document refer to the pagination assigned by the CM/ECF system.

                                                       -5-                          19cv513-MMA (WVG)
 1   just seven months after learning of the Takata Recall, Mrs. McGee testified under oath
 2   that her mother and daughter were passengers in her vehicle on several occasions within
 3   the last month. However, in support of Plaintiff’s opposition to the instant motion, Mrs.
 4   McGee declares that since learning of the recall, “neither my daughter nor my mother
 5   will ride in the subject vehicle as a passenger and I must take an alternate vehicle when
 6   planning to travel with either of them.” A. McGee Decl. ¶ 5. Mrs. McGee offers no
 7   explanation for the change in her testimony. As such, the Court finds that the
 8   contradictions in Mrs. McGee’s declaration are a “sham,” and that the inconsistencies
 9   between the deposition testimony and subsequent declaration are “clear and
10   unambiguous” and not just “minor inconsistencies that result from an honest discrepancy,
11   mistake, or newly discovered evidence.” Van Asdale, 577 F.3d at 998-99. Accordingly,
12   the Court SUSTAINS Defendant’s objection to the fifth paragraph of Mrs. McGee’s
13   declaration pursuant to the sham affidavit rule.
14   2.    Defendant’s Motion for Summary Judgment
15         Defendant moves for summary judgment as to Plaintiff’s claims, arguing that the
16   “existence of the Takata Recall that cannot immediately be performed [does not] give[]
17   rise to a breach of the Song-Beverly Consumer Warranty Act.” Doc. No. 22 at 1. In
18   opposition, Plaintiff asserts that triable issues of fact preclude summary judgment as to
19   his express and implied warranty claims. See Doc. No. 23. The Court addresses
20   Plaintiff’s claims in turn.
21         a. Breach of Express Warranty
22         Defendant first argues that Plaintiff’s breach of express warranty claim fails
23   because Plaintiff presents insufficient evidence to satisfy the nonconformity and failure to
24   repair elements. See Doc. No. 24 at 2, 7. In opposition, Plaintiff asserts that the Takata
25   Recall “creates a triable issue of fact for the Defendant’s violation of express warranty
26   under the Song-Beverly Act.” Doc No. 23 at 6.
27
28         A plaintiff pursuing an action under the [Song-Beverly] Act has the burden


                                                  -6-                       19cv513-MMA (WVG)
 1         to prove that (1) the vehicle had a nonconformity covered by the express
           warranty that substantially impaired the use, value or safety of the vehicle
 2         (the nonconformity element); (2) the vehicle was presented to an authorized
 3         representative of the manufacturer of the vehicle for repair (the presentation
           element); and (3) the manufacturer or his representative did not repair the
 4         nonconformity after a reasonable number of repair attempts (the failure to
 5         repair element).

 6   Oregal v. American Isuzu Motors, Inc., 109 Cal. Rptr. 2d 583, 588 (Ct. App. 2001).
 7         Among other things, section 1793.2 (or the “Lemon Law” of the Song-Beverly
 8   Act) requires manufacturers to replace a nonconforming vehicle or reimburse the buyer if
 9   the vehicle cannot be repaired after a reasonable number of attempts. See Nat’l R.V., Inc.
10   v. Foreman, 34 Cal. App. 4th 1072, 1077 (1995). A “nonconformity” under the Act is a
11   defect that substantially impairs the use, value, or safety of a vehicle to the buyer. Cal.
12   Civ. Code § 1793.22(e). Goods shall be serviced or repaired within a reasonable time—
13   typically “within 30 days”—by the manufacturer or its representatives. Cal. Civ. Code §
14   1793.2(b). Where a distributor is unable to conform a vehicle to warranty, the distributor
15   must “promptly replace the new motor vehicle . . . or make restitution to the buyer.” Cal.
16   Civ. Code § 1793.2(d).
17         Here, the Takata Recall interim notice letter alone is insufficient to satisfy the
18   nonconformity element. First, Plaintiff cites to no case law to support his proposition that
19   the recall letter constitutes an admission by Defendant that the vehicle has a
20   nonconformity covered by the express warranty. Second, the language of the Takata
21   Recall interim notice letter provides that a defect exists in certain Mercedes vehicles. See
22   Doc. No. 22-6. While the company’s “records indicate that [Plaintiff’s] vehicle is
23   included in the affected population of vehicles,” under “certain circumstances during a
24   crash that necessitates frontal airbag deployment, the defect in your passenger-side airbag
25   inflator may cause the airbag to explode.” Id. at 1 (emphasis added). Third, Plaintiff
26   presents no evidence that the passenger airbag is actually defective. In fact, it is
27   undisputed that alleged Takata airbag defect has never manifested in Plaintiff’s vehicle,
28

                                                  -7-                        19cv513-MMA (WVG)
 1   despite being driven for nearly forty thousand miles over the course of several years.
 2   Finally, it is undisputed that the vehicle has not presented any other problems that have
 3   substantially impaired the vehicle’s use, value, or safety. As such, Plaintiff cannot satisfy
 4   the nonconformity element. See Adams v. FCA US LLC, No. CV 16-4317-JFW
 5   (MRWx), 2016 WL 9136170, at *5 (C.D. Cal. Dec. 27, 2016) (“[B]ecause Plaintiff
 6   experienced no defects in her Jeep, only potential defects that were the subject of the
 7   recall notices . . ., Plaintiff cannot satisfy the nonconformity element.”) (emphasis in
 8   original).
 9         Even if Plaintiff could satisfy the nonconformity element, Plaintiff is unable to
10   satisfy the failure to repair element. Plaintiff maintains that the undisputed evidence
11   reveals that Defendant “has not and cannot repair the Subject Vehicle. As such, the
12   evidence in the present case satisfies the failure to repair element.” Doc. No. 23 at 9-10.
13   Plaintiff, however, overlooks the Song-Beverly Act’s exception for delays due to
14   “conditions beyond the control of the manufacturer or its representatives.” Cal. Civ.
15   Code § 1793.2(b). Such conditions “serve to extend this 30-day requirement. Where
16   delay arises, conforming goods shall be tendered as soon as possible following
17   termination of the condition giving rise to the delay.” Cal. Civ. Code § 1793.2(b).
18         It is undisputed that the remedy parts for Plaintiff’s passenger airbag are not yet
19   available. Additionally, it is undisputed that the parts are unavailable due to conditions
20   beyond Defendant’s control. The Takata Recall interim notice letter states,
21   “[u]nfortunately, replacement parts are not yet available for your vehicle, but we
22   will contact you again once parts become available. You may visit
23   www.mbusa.com/recall and enter your vehicle model, Model Year, and State your
24   vehicle is registered to check when remedy parts will be available.” Doc. No. 22-6 at
25   1 (emphasis in original). “As soon as a suitable replacement part is available for your
26   vehicle, we will send another letter notifying you to bring your vehicle to your local
27   Authorized Mercedes-Benz dealer to repair your vehicle free of charge.” Id. (emphasis
28   in original). As such, the cases Plaintiff cites to wherein dealers refused to perform a

                                                  -8-                        19cv513-MMA (WVG)
 1   repair are inapposite. Therefore, Plaintiff cannot satisfy the failure to repair element. See
 2   Cal. Civ. Code § 1793.2(b).
 3         Accordingly, because Plaintiff cannot satisfy either the nonconformity or failure to
 4   repair elements, the Court GRANTS Defendant’s motion for summary judgment as to
 5   Plaintiff’s breach of express warranty claim under the Song-Beverly Act.
 6         b. Breach of Implied Warranty
 7         Second, Defendant asserts that Plaintiff’s breach of implied warranty claim fails
 8   because the vehicle experienced no defected-related symptoms and is fit for its ordinary
 9   purpose of driving. See Doc. No. 22 at 10. Defendant further contends that summary
10   judgment is appropriate because the vehicle did not manifest any recall-related defects or
11   symptoms during the Song-Beverly Act’s implied warranty period. See id. Plaintiff
12   claims that in light of the Takata Recall interim notice letter, “there is a triable issue of
13   material fact that the Subject Vehicle was fit for the ordinary purposes for which
14   passenger vehicles are used at the time it was sold to Plaintiff.” Doc. No. 23 at 13.
15         An implied warranty of merchantability accompanies every retail sale of consumer
16   goods in the state, unless specific disclaimer methods are followed. See Cal. Civ. Code §
17   1792; Music Acceptance Corp. v. Lofing, 32 Cal. App. 4th 610, 619 (1995). An implied
18   warranty of merchantability guarantees that “consumer goods[:]” (1) pass without
19   objection in the trade under the contract description; (2) are fit for the ordinary purposes
20   for which such goods are used; (3) are adequately contained, packaged, and labeled; and
21   (4) conform to the promises or affirmations of fact made on the container or label. Cal.
22   Civ. Code § 1791.1(a). The implied warranty of merchantability “arises by operation of
23   law” and “provides for a minimum level of quality.” Am. Suzuki Motor Corp. v. Sup. Ct.,
24   37 Cal. App. 4th 1291, 1295-96 (1995).
25         The basic inquiry is whether the vehicle was fit for driving. See Keegan v. Am.
26   Honda Motor co., Inc., 838 F. Supp. 2d 929, 945 (C.D. Cal. 2012). “A vehicle that has
27   been materially damaged will not ‘pass without objection’ in the trade as a ‘new car.’”
28   Id. at 946 (citing cases). Thus, California courts “‘reject the notion that merely because a

                                                   -9-                         19cv513-MMA (WVG)
 1   vehicle provides transportation from point A to point B, it necessarily does not violate the
 2   implied warranty of merchantability. A vehicle that smells, lurches, clanks, and emits
 3   smoke over an extended period of time is not fit for its intended purposes.’” Id. (quoting
 4   Isip v. Mercedes-Benz USA, LLC, 65 Cal. Rptr. 3d 695, 700 (Ct. App. 2007)). “The core
 5   test of merchantability is fitness for the ordinary purpose for which goods are used.” Isip,
 6   65 Cal. Rptr. 3d at 700. “Such fitness is shown if the product is ‘in safe condition and
 7   substantially free from defects’ . . . .” Mexia v. Rinker Boats Co., Inc., 95 Cal. Rptr. 3d
 8   285, 289 (Ct. App. 2009) (quoting Isip, 65 Cal. Rptr. 3d at 700).
 9         The duration of the implied warranty of merchantability is no more than one year
10   following the sale of the good. See Cal. Civ. Code § 1791.1(c). However, “[t]here is
11   nothing [in the text of the statute] that suggests a requirement that the purchaser discover
12   and report to the seller a latent defect within that time period.” Mexia, 95 Cal. Rptr. 3d at
13   295; see also Daniel v. Ford Motor Co., 806 F.3d 1217, 1223 (9th Cir. 2015).
14         Here, the Court finds that the existence of the Takata Recall, without any related
15   malfunction, is insufficient to raise a genuine dispute of material fact that the vehicle was
16   unfit for its intended use. “[T]he existence of a safety recall does not adequately allege a
17   substantial safety hazard existed.” Gutierrez v. Carmax Auto Superstores Cal., 248 Cal.
18   Rptr. 3d 61, 75 (Ct. App. 2018). Moreover, as noted above, despite owning and driving
19   the vehicle for nearly four years, Plaintiff and his wife never experienced any problems
20   relating to the Takata Recall. The Takata Recall also indicates that under certain
21   circumstances, the passenger-side airbag may not deploy properly. “In asserting a
22   warranty claim, ‘[i]t is not enough to allege that a product line contains a defect or that a
23   product is at risk for manifesting this defect; rather, the plaintiffs must allege that their
24   product actually exhibited the alleged defect.’” Taragan v. Nissan N. Am., Inc., No. C
25   09-3660 SBA, 2013 WL 3157918, at *4 (N.D. Cal. June 20, 2013) (emphasis in original)
26   (quoting O’Neil v. Simplicity, Inc., 574 F.3d 501, 503 (8th Cir. 2009)). Thus, because
27   there is no evidence that any defect manifested in the vehicle, Plaintiff’s argument that
28   the Takata Recall interim notice letter raises a triable issue of material fact that the

                                                   -10-                        19cv513-MMA (WVG)
 1   vehicle was fit for its intended use is unpersuasive. See Gutierrez, 248 Cal. Rptr. 3d at 76
 2   (affirming dismissal of the plaintiff’s breach of implied warranty claim under the Song-
 3   Beverly Act because the plaintiff failed to adequately allege the vehicle was unfit for
 4   ordinary purposes due to the safety recall); Taragan, 2013 WL 3157918, at *4 (“Here,
 5   none of the Plaintiffs has actually experienced a rollaway incident. Thus, Plaintiffs’
 6   claim of defect, as pled, is theoretical.”).
 7         Finally, Plaintiff fails to present any other evidence sufficient to raise a genuine
 8   dispute of material fact that the vehicle is unfit for its ordinary purpose of providing
 9   transportation. While Plaintiff and Mrs. McGee contend that they have lost faith and
10   confidence in the safety of the vehicle due to the Takata Recall, Plaintiff “provides no
11   support for the proposition that a remote fear or expectation of failure is sufficient to
12   establish non-merchantability.” Am. Suzuki, 37 Cal. App. 4th at 1298. Importantly,
13   Plaintiff and his wife have not claimed that they stopped using their vehicle. See Lee v.
14   Toyota Motor Sales, U.S.A., Inc., 992 F. Supp. 2d 962, 980 (C.D. Cal. 2014) (“In this
15   case, Plaintiffs have not alleged that they stopped using their vehicles.”). To the contrary,
16   Plaintiff and his wife have continued to drive the vehicle with passengers in the front seat
17   even after receiving notice of the Takata Recall, without ever experiencing any issue with
18   the alleged Takata airbag inflator defect. “The implied warranty of merchantability
19   requires only that a vehicle be suitable for ordinary use. It need not be perfect in every
20   detail so long as it ‘provides for a minimum level of quality.’” Id. (quoting American
21   Suzuki, 37 Cal. App. 4th at 1296). As such, in viewing the evidence in the light most
22   favorable to Plaintiff, Plaintiff fails to raise a genuine dispute of material fact as to the
23   ordinary fitness of his vehicle and summary judgment is appropriate. “To hold otherwise
24   would, in effect, contemplate indemnity for a potential injury that never, in fact,
25   materialized. And, compensation would have to be paid for a product ‘defect’ that was
26   never made manifest, in a product that for the life of any warranty . . . performed as [the
27   manufacturer] guaranteed it would.” Am. Suzuki, 37 Cal. App. 4th at 1299; see also
28   Hines v. Mercedes-Benz USA, LLC, 358 F. Supp. 2d 1222, 1233 (N.D. Ga. 2005)

                                                    -11-                        19cv513-MMA (WVG)
 1   (granting summary judgment on the plaintiff’s claim for breach of implied warranty
 2   where the plaintiff “does not allege that the vehicle was ever rendered inoperable, or that
 3   its capacity to operate as a means of transportation was ever disabled by defects alleged
 4   in the Complaint.”).
 5          Accordingly, because the vehicle experienced no defected-related symptoms and
 6   Plaintiff fails to raise a dispute of material fact as to the vehicle’s fitness for its ordinary
 7   purpose of driving, the Court GRANTS Defendant’s motion for summary judgment as to
 8   Plaintiff’s implied breach of warranty claim under the Song-Beverly Act.5
 9                                              CONCLUSION
10          Based on the foregoing, the Court GRANTS Defendant’s motion for summary
11   judgment as to all claims. The Court DIRECTS the Clerk of Court to enter judgment
12   accordingly and close the case.
13
14          IT IS SO ORDERED.
15
16   Dated: March 30, 2020
17
18
19
20
21
22
23
24
25
26
27
            5
                As such, the Court need not reach Defendant’s remaining argument regarding the timeliness of
28   Plaintiff’s breach of implied warranty claim.

                                                      -12-                          19cv513-MMA (WVG)
